 Case 4:16-cv-00081-WTM-CLR Document 28 Filed 03/23/21 Page 1 of 2



             IN THE XJNITED STATES DISTRICT COURT FOR
                THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION


JOHNQUL RAMON MCKAY,

      Movant,

V.                                         CASE NO. CR407-226
                                                    CV416-081
UNITED STATES OF AMERICA,

      Respondent.


                             ORDER


     Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 69), to which no objections have been

filed.^   After a careful review of the record, the report and

recommendation is ADOPTED as the Court's opinion in this case.

As a result, Movant's Amended Motion to Vacate, Set Aside, or

Correct   Sentence   under   28   U.S.C.   § 2255   (Doc.   67)   is

DISMISSED. Applying the Certificate of Appealability (COA)

standards set forth in Brown v. United States, Nos. 407CV085,

403CR001, 2009 WL 307872 at *1-2 (S.D. Ga. Feb. 9, 2009), the

Court discerns no COA-worthy issues at this stage of the

litigation. Therefore, Movant is not entitled to a COA. See

28 U.S.C. § 2253(c)(1); 28 U.S.C. § foil. § 2255, Rule 11(a)

(^'The district court must issue or deny a certificate of



^ Unless otherwise stated, all citations are to Movant's
criminal docket on this Court's electronic filing system,
CR407-226.
 Case 4:16-cv-00081-WTM-CLR Document 28 Filed 03/23/21 Page 2 of 2



appealability when it enters a final order adverse to the

applicant.   .

     SO ORDERED this        *** day of March 2021.



                                 WILLIAM T. MOORE,
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
